UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7280


DOUGLAS R. VAUGHN,

                    Plaintiff - Appellant,

             v.

CORRECT CARE SOLUTIONS, Medical Staff / Nurses; NURSE TERRY, Intake
Nurse; NURSE ALVIN, Intake Nurse; NURSE CHELTON, Intake Nurse,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-00565-LMB-IDD)


Submitted: February 20, 2020                                 Decided: February 24, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Douglas R. Vaughn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas R. Vaughn appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2018) complaint without prejudice under 28 U.S.C. § 1915A(b)(1) for failure to

state a claim. The district court noted that Vaughn could feasibly state a claim for relief

with a clearer statement of facts. We may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

47 (1949). Because the district court’s order explicitly states that Vaughn could potentially

cure the defects identified, we conclude that the order Vaughn seeks to appeal is neither a

final order nor an appealable interlocutory order. See Goode v. Cent. Va. Legal Aid Soc’y,

Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the appeal

for lack of jurisdiction and remand the case to the district court with instructions to allow

Vaughn to amend his complaint. Goode, 807 F.3d at 630. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED




                                             2